DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-6 and 8-15 are pending. Claim 7 has been cancelled. Claims 1-6 and 8-15 will be examined.  Claims 1 and 14 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 06/28/2022.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 06/28/2022 with respect to claims 1-6 and 8-15, have been fully considered and are persuasive.  Therefore, the rejections of claims 1-6 and 8-15 under 35 U.S.C. § 103, and 35 USC § 112 have been withdrawn. Furthermore, the objections to Drawings under 37 CFR 1.83(a), objections to Specification, and Claim Objections, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s), SORIN et al., US 20190163191, and previously disclosed prior art reference(s) EL-KHATIB, KUBOTA, LEE, KAJI, and YESTER. The grounds for rejection in view of amended claims are provided below.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 02/23/2018.
Claim Objections
Claim 13 contains text “step b1” which was inadvertently missed during the amendments to remove multi-level labels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over EL-KHATIB et al., US 20190187719, herein further known as El-Khatib, in view of KAJI et al., US 20210146954, herein further known as Kaji, and further in view of SORIN et al., US 20190163191, herein further known as Sorin.
Regarding claim 1, El-Khatib discloses a driver support method for an ego vehicle travelling on an ego lane (paragraph [0033]), the method comprising: determining that the ego vehicle is travelling at a motorway speed (paragraph [0028]) on the ego lane of a motorway (paragraph [0033]); further determining a vehicle on an emergency lane of the motorway; and in response to said further determining (a vehicle on an emergency lane) (paragraph [0028]) and before the ego vehicle (paragraph [0033]) passes the vehicle located on the emergency lane (paragraph [0036], [0041] see also at least FIG. 3), performing at least one of: changing a lateral position of the ego vehicle to increase a lateral distance to the outer right part of the motorway (paragraph [0037])  or decreasing the motorway speed of the ego vehicle (paragraph [0037]).
However, the method of El-Khatib does not explicitly state further determining that a moving vehicle in motion located in front of the ego vehicle and on an emergency lane of the motorway is travelling at a limited speed less than a pre-determined speed limit, wherein the emergency lane is an outer right part of the motorway separate from the ego lane;
The method of Kaji teaches determining that a moving vehicle in front of the ego vehicle (paragraph [0082]) is travelling at a limited speed less than a pre-determined speed limit (paragraphs [0073], and [0088]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including determining that a moving vehicle in front of the ego vehicle is travelling at a limited speed less than a pre-determined speed limit as taught by Kaji.
One would be motivated to modify El-Khatib in view of Kaji for the reasons stated in Kaji paragraph [0005], to avoid and decrease occupant frustration and increase occupant satisfaction by avoiding automated driving being frequently terminated contrary to the intentions of the occupant.  Furthermore, in Kaji paragraph [0006] the system is capable of eliminating complexity due to frequent termination of automated driving.
Additionally, the claimed invention is merely a combination of known elements of a vehicle control system, automated driving, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Sorin teaches vehicle in motion (paragraphs [0003], [0044]) wherein the emergency lane is an outer right part of the motorway separate from the ego lane (paragraph [0047]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including the emergency lane is an outer right part of the motorway separate from the ego lane as taught by Sorin.
One would be motivated to modify El-Khatib in view of  Sorin for the reasons stated in Sorin paragraph [0003], a more robust method to avoid collisions with both static and dynamic obstacles.  Furthermore, capability of the more robust method to re-plan at high frequency, and the ability to deal with the uncertainty about how dynamic obstacles may move.
Additionally, the claimed invention is merely a combination of known elements of motion planning and determining how a robot should maneuver in the real world, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: detecting whether the ego lane is positioned next to the emergency lane (paragraph [0033], see also at least FIG. 3).
Regarding claim 3, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 2 above.
El-Khatib discloses further a method wherein said detecting comprises sensing the speed of the ego vehicle (paragraph [0024]).
Regarding claim 4, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 2 above.
El-Khatib discloses further a method wherein said detecting comprises sensing at least one of road markings or traffic signs (paragraph [0040], see also at least FIG. 3).
Regarding claim 5, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 2 above.
However, the method of El-Khatib does not explicitly state said detecting comprises using data of a navigation system.
The method of Kaji teaches said detecting comprises using data of a navigation system (paragraph [0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib using data of a navigation system as taught by Kaji.
One would be motivated to modify El-Khatib in view of Kaji for the reasons stated in Kaji paragraph [0005], to avoid and decrease occupant frustration and increase occupant satisfaction by avoiding automated driving being frequently terminated contrary to the intentions of the occupant.  Furthermore, in Kaji paragraph [0006] the system is capable of eliminating complexity due to frequent termination of automated driving.
Additionally, the claimed invention is merely a combination of old, well known elements automated driving, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
El-Khatib discloses further a method wherein said changing the lateral position comprises performing a lane change to a lane that is more remote to the emergency lane than the ego lane (paragraph [0036], see also at least FIGS. 4-6).
Regarding claim 11, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: changing the lateral position of the ego vehicle back to the initial lateral position after passing the moving vehicle located on the emergency lane (paragraph [0042], see also at least FIG. 5 and FIG. 6).
Regarding claim 12, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
El-Khatib discloses further a method comprises: increasing the speed of the ego vehicle after passing the moving vehicle on the emergency lane back to the initial speed (paragraph [0045], see also at least FIG. 5).
Regarding claim 13, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
El-Khatib discloses further a method wherein said further determining comprises detecting if the moving vehicle being located on the emergency lane is an emergency vehicle (paragraph [0003], see also at least FIG. 3).
Regarding claim 14, all limitations have been examined with respect to the method in claim 1. The system disclosed in claim 14 can clearly perform the methods of claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Regarding claim 15, all limitations have been examined with respect to the method in claim 1 and system in claim 14. The vehicle disclosed in claim 15 can clearly perform the methods of claim 1 using the system of claim 14. Therefore, claim 15 is rejected under the same rationale as claim 1 and 14 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Sorin, in view of KUBOTA et al., US 20170341653, herein further known as Kubota.
Regarding claim 6, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 2 above.
However, El-Khatib does not explicitly state a method wherein said detecting comprises counting the number of lane changes after entering the road the ego lane is positioned on.	
Kubota teaches a method wherein said detecting comprises counting the number of lane changes after entering the road the ego lane is positioned on (paragraph [0018]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including counting the number of lane changes after entering the road the ego lane is positioned on as taught by Kubota.
One would be motivated to modify El-Khatib in view of Kubota for the reasons stated in Kubota paragraph [0016], to improve the degree of freedom under travelling of the vehicle and to more efficiently perform the route guidance and navigation.  Furthermore, the driver can smoothly reach the target lane before reaching the planned course change point by utilizing the guidance of the timing of the lane change.
Additionally, the claimed invention is merely a combination of known elements of automated vehicle control, route navigation, and route guidance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Sorin, in view of LEE et al., US 20190039613, herein further known as Lee.
Regarding claim 9, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
However, the method of El-Khatib does not explicitly state wherein said changing the lateral position comprises performing a lateral shift within the ego lane without performing a lane change.
Lee teaches a method wherein said changing the lateral position comprises performing a lateral shift within the ego lane without performing a lane change (paragraph [0081], see also at least FIG. 4).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including performing a lateral shift within the ego lane without performing a lane change as taught by Lee.
One would be motivated to modify El-Khatib in view of Lee for the reasons stated in Lee to avoid and decrease traffic accidents which occur frequently due to a departure from a lane and decrease a collision with other traveling vehicles.  Furthermore, the use of an advanced driver assistance system (ADAS) described in Lee performs a more efficient and more consistent method to alert the vehicle operator of situations which require lane changes and the ADAS can initiate safer lane changes.
Additionally, the claimed invention is merely a combination of known elements of navigation, including generating or changing a traveling route of the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of El-Khatib, Kaji, and Sorin, in view of YESTER et al., US 20150251656, herein further known as Yester.
Regarding claim 10, the combination of El-Khatib, Kaji, and Sorin disclose all limitations of claim 1 above.
However, the method of El-Khatib does not explicitly state before said changing the lateral position or decreasing the motorway speed the method comprises: sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical. 
The method of Yester teaches sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical (paragraph [0030]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify El-Khatib by including sensing at least a second lane being adjacent to the ego lane in an opposite direction compared to the emergency lanes and determine when a lane change to the second lane is critical as taught by Yester.
One would be motivated to modify El-Khatib in view of Yester for the reasons stated in Yester paragraph [0004], increasing a safety benefit by allowing the vehicle to override the driver's steering actions during critical situations where the probability of an accident with a leading vehicle is high.  Furthermore, automated control of the vehicle functions can create a safety benefit by allowing the vehicle to override the driver’s action in the case where the lead vehicle is suddenly stopping.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, and vehicle control system for improving time to avoid collision, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon, is considered pertinent to applicant's disclosure. The prior art CN105702049, discloses a digital signal processing based system for emergency lane detection and monitoring. Furthermore, the prior art discloses determining whether a vehicle is in the emergency lane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669   

/JESS WHITTINGTON/            Examiner, Art Unit 3669